PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.10,968,638 
Issue Date: April 06, 2021
Application No. 16/745,046
Filed: January 16, 2020
For: SYSTEMS AND METHODS FOR AN INSULATED THERMAL WALL ANCHOR

:
:	NOTICE
:
:
:



This is a Notice regarding the correction in error of entity status, filed December 20, 2021, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.29(k).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions